Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 1 of 18 PageID #: 352




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION

 VICKI BUDD, AS PERSONAL
 REPRESENTATIVE AND
 ADMINISTRATOR OF THE ESTATE
 OF JEROD SCOTT DRAPER, AND
 NEXT FRIEND TO THE
 MINOR CHILD, C.J.D.,

               Plaintiff
 V.                                                 CASE NO. 4:19-CV-0231-SEB-DML

 RODNEY SEELYE, INDIVIDUALLY
 AND IN HIS OFFICIAL CAPACITY AS
 HARRISON COUNTY SHERIFF,
 NICHOLAS SMITH, INDIVIDUALLY
 AND IN HIS OFFICIAL CAPACITY AS
 HARRISON COUNTY SHERIFF,
 ADVANCED CORRECTIONAL
 HEALTHCARE, INC., ET AL.,

               Defendants

                  ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

        The Defendants, Rodney Seelye, individually and in his official capacity as former

 Harrison County Sheriff, Harrison County Sheriff’s Department (hereinafter “Seelye’), and

 Nicholas Smith, individually and in his official capacity as current Harrison County Sheriff,

 Harrison County Sheriff’s Department (hereinafter “Smith”), Captain Dustin Cundall

 (hereinafter “Cundall”), Sergeant Matt Hulsey (hereinafter “Hulsey”), Lieutenant Brenden Satori

 (hereinafter “Satori”), and Michael Gregory (hereinafter “Gregory”) by counsel, for their Answer

 to the Plaintiff’s Amended Complaint hereby state as follows:

                                       INTRODUCTION

        1.     With regard to the allegations contained in paragraph 1 of the Plaintiff’s Amended

 Complaint, the Defendants deny Seelye or any other Harrison County Sheriff’s Department
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 2 of 18 PageID #: 353




 officers and deputies used excessive force on the Plaintiff’s decedent, Jerod Scott Draper

 (hereinafter “Draper”), deny Seelye or any other Harrison County Sheriff’s Department officers

 and deputies failed to protect Draper, deny Seelye or any other Harrison County Sheriff’s

 Department officers and deputies were deliberately indifferent to Draper’s medical condition,

 deny Seelye or any other Harrison County Sheriff’s Department officers and deputies failed to

 implement or maintain a policy for medical care that was objectively reasonable in serving the

 needs of the detainees of the Harrison County Jail and deny any allegation contained in said

 paragraph that is inconsistent with the foregoing or not specifically referenced herein.

                                 JURISDICTION AND VENUE

           2.   With regard to the allegations contained in paragraph 2 of the Plaintiff’s Amended

 Complaint, the Defendants deny the Plaintiff is entitled to actual, compensatory, or punitive

 damages from the Defendants, deny the Defendants engaged in gross or unconscionable

 violations of the rights, privileges and immunities guaranteed by the United States Constitution,

 deny the Plaintiff is entitled to relief under the Plaintiff’s state law claims and deny any

 allegation contained in said paragraph that is inconsistent with the foregoing or not specifically

 referenced herein.

           3.   With regard to the allegations contained in paragraph 3 of the Plaintiff’s Amended

 Complaint, the Defendants admit the Court has jurisdiction over the matter based on the

 allegations of the Plaintiff’s Amended Complaint, but deny the merits of those allegations.

           4.   With regard to the allegations contained in paragraph 4 of the Plaintiff’s Amended

 Complaint, the Defendants admit the Court may exercise supplemental jurisdiction over the

 Plaintiff’s state law claims pursuant to 28 U.S.C.§1367(a), but deny the merits of those state law

 claims.



                                                  2
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 3 of 18 PageID #: 354




        5.      The Defendants admit the allegations contained in paragraph 5 of the Plaintiff’s

 Amended Complaint.

                                             PARTIES

        6.      The Defendants are without knowledge or information sufficient to form a belief

 as to the truth of the allegations contained in paragraph 6 of the Plaintiff’s Amended Complaint.

        7.      The Defendants admit the allegations contained in paragraph 7 of the Plaintiff’s

 Amended Complaint.

        8.      With regard to the allegations contained in paragraph 8 of the Plaintiff’s Amended

 Complaint, the Defendants admit Seelye was the elected Sheriff of Harrison County at the time

 of the Plaintiff’s incarceration in the Harrison County Jail, admit he is sued in his individual and

 official capacities, and admit the remaining allegations contained in said paragraph.

        9.      With regard to the allegations contained in paragraph 9 of the Plaintiff’s Amended

 Complaint, the Defendants admit Smith is the current elected Sheriff of Harrison County, admit

 he is sued in his individual and official capacities, and admit the remaining allegations contained

 in said paragraph.

        10.     With regard to the allegations contained in paragraph 10 of the Plaintiff’s

 Amended Complaint, the Defendants admit Hulsey was an employee of the Harrison County

 Sheriff’s Department on October 4, 2018 and at all times relevant herein and deny the remaining

 allegations contained in said paragraph.

        11.     With regard to the allegations contained in paragraph 11 of the Plaintiff’s

 Amended Complaint, the Defendants admit Satori was an employee of the Harrison County

 Sheriff’s Department on October 4, 2018 and all times relevant herein and deny the remaining

 allegations contained in said paragraph.



                                                  3
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 4 of 18 PageID #: 355




        12.     With regard to the allegations contained in paragraph 12 of the Plaintiff’s

 Amended Complaint, the Defendants admit Cundall was an employee of the Harrison County

 Sheriff’s Department on October 4, 2018 and at all times relevant herein and deny the remaining

 allegations contained in said paragraph.

        13,     With regard to the allegations contained in paragraph 13 of the Plaintiff’s

 Amended Complaint, the Defendants admit Gregory was an employee of the Harrison County

 Sheriff’s Department on October 4, 2018 and at all times relevant herein and deny the remaining

 allegations contained in said paragraph.

        14.     With regard to the allegations contained in paragraph 14 of the Plaintiff’s

 Amended Complaint, the Defendants admit Roy Washington works for Advanced Correctional

 Healthcare, admits he was on-call on October 4, 2018 and deny the remaining allegations

 contained in said paragraph.

        15      With regard to the allegations contained in paragraph 15 of the Plaintiff’s

 Amended Complaint, the Defendants admit Exhibit A is the contract between Harrison County

 and ACH, admit at the time of Draper’s incarceration ACH and Harrison County had entered

 into an agreement for the provision of inmate health services, and are without knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations contained in

 said paragraph and they are therefore denied.

                                  FACTUAL ALLEGATIONS

        16.     The Defendants are without knowledge or information sufficient to form a belief

 as to the truth of the allegations contained in paragraph 16 of the Plaintiff’s Amended Complaint.

        17.     With regard to the allegations contained in paragraph 17 of the Plaintiff’s

 Amended Complaint, the Defendants admit the contents of Officer’s Liebert’s Report, admit



                                                 4
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 5 of 18 PageID #: 356




 Harrison County Police pulled over Draper after a vehicle pursuit in Corydon, Indiana on

 October 4, 2018 at approximately 4:00 a.m. and deny any allegation contained in said paragraph

 that is inconsistent with the foregoing or not specifically referenced herein.

        18.     With regard to the allegations contained in paragraph 18 of the Plaintiff’s

 Amended Complaint, the Defendants admit the contents of the Harrison County Sheriff’s

 Department’s press release, admit when Draper was taken into custody officers observed cuts on

 his wrists and a large amount of blood coming from the wounds, admit Draper informed the

 deputies he had caused harm to himself and deny any allegation contained in said paragraph that

 is inconsistent with the foregoing or not specifically referenced herein.

        19.     With regard to the allegations contained in paragraph 19 of the Plaintiff’s

 Amended Complaint, the Defendants admit the contents of the Harrison County Sheriff’s

 Department’s press release, admit Draper was transported to the Harrison County Hospital for

 medical evaluation after EMS arrived on the scene of the stop and deny any allegation contained

 in said paragraph that is inconsistent with the press release or the foregoing or not specifically

 referenced herein.

        20.     With regard to the allegations contained in paragraph 20 of the Plaintiff’s

 Amended Complaint, the Defendants admit Draper was transported to Harrison County Jail from

 Harrison County Hospital when the Hospital released him, admit Draper was placed on a suicide

 watch when he was booked in to the Harrison County Jail, and deny any allegation contained in

 said paragraph that is inconsistent with the foregoing or not specifically referenced herein.

        21.     With regard to the allegations contained in paragraph 21 of the Plaintiff’s

 Amended Complaint, the Defendants admit the contents of the press release and deny any

 allegation contained in said paragraph that is inconsistent with the press release.



                                                   5
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 6 of 18 PageID #: 357




        22.     With regard to the allegations contained in paragraph 22 of the Plaintiff’s

 Amended Complaint, the Defendants admit Draper remained in the restraint chair until 9:30 a.m.

 when he was removed from the restraints and are without knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations contained in said paragraph and they are

 therefore denied.

        23.     With regard to the allegations contained in paragraph 23 of the Plaintiff’s

 Amended Complaint, the Defendants admit Draper’s symptoms were communicated to

 Washington, admit Washington prescribed Librium, admit the contents of Exhibit A, deny

 Harrison County Officers failed to follow established policies and deny any remaining allegation

 contained in said paragraph.

        24.     With regard to the allegations contained in paragraph 24 of the Plaintiff’s

 Amended Complaint, the Defendants admit Draper received lunch at approximately 11:12 a.m.,

 admit that during the course of Draper’s incarceration he walked in circles and spun in circles,

 admit the contents of the press release, admit officers came into his cell at approximately 11:39

 to inspect the injuries on his wrists, and deny any allegation contained in said paragraph that is

 inconsistent with the foregoing or not specifically referenced herein.

        25.     With regard to the allegations contained in paragraph 25 of the Plaintiff’s

 Amended Complaint, the Defendants admit Draper continued to spin in circles after correctional

 staff exited the cell, admit Draper fell multiple times, admit officers re-entered the cell to place

 Draper in the restraint chair, and deny any allegation contained in said paragraph that is

 inconsistent with the foregoing or not specifically referenced herein.




                                                  6
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 7 of 18 PageID #: 358




        26.     With regard to the allegations contained in paragraph 26 of the Plaintiff’s

 Amended Complaint, the Defendants admit Draper began violently banging his head against the

 back of the restraint chair, admit corrections staff placed a helmet and spit mask on Draper and

 deny any allegation contained in said paragraph that is inconsistent with the foregoing or not

 specifically referenced herein.

        27.     With regard to the allegations contained in paragraph 27 of the Plaintiff’s

 Amended Complaint, the Defendants admit Michael Gregory entered Draper’s cell and

 attempted to assist in preventing the Plaintiff from hit his head, admit Satori and Hulsey applied

 pressure points to Draper, admit Hulsey applied the Taser in drive stun mode to Draper and deny

 any remaining allegation contained in said paragraph.

        28.     The Defendants deny the allegations contained in paragraph 28 of the Plaintiff’s

 Second Amended Complaint.

        29.     With regard to the allegations contained in paragraph 29 of the Plaintiff’s Second

 Amended Complaint, the Defendants admit Defendant Gregory cleaned Draper’s wounds, admit

 Hulsey applied additional drive stuns to Draper after 12:54 p.m. and deny any remaining

 allegation contained in said paragraph

        30.     With regard to the allegations contained in paragraph 30 of the Plaintiff’s Second

 Amended Complaint, the Defendants admit correctional staff entered and exited Draper’s cell

 multiple times, deny the correctional staff used excessive force on the Plaintiff, and deny any

 remaining allegation contained in said paragraph.

        31.     With regard to the allegations contained in paragraph 31 of the Plaintiff’s

 Amended Complaint, the Defendants admit EMS arrived at the jail at 1:27 p.m., admit the




                                                 7
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 8 of 18 PageID #: 359




 correctional staff contacted EMS to have them arrive, and deny any allegation contained in said

 paragraph that is inconsistent with the foregoing or not specifically referenced herein.

           32.   With regard to the allegations contained in paragraph 32 of the Plaintiff’s

 Amended Complaint, the Defendants admit while Draper was being removed from the restraint

 chair and placed on a gurney he became unresponsive, admit EMS engaged in CPR en route to

 Harrison County Hospital Emergency Room, admit the preliminary drug screen performed

 during the second trip to the hospital showed methamphetamine in Draper’s system and deny any

 allegation contained in said paragraph that is inconsistent with the foregoing or not specifically

 referenced herein.

           33.   The Defendants are without knowledge or information sufficient to form a belief

 as to the truth of the allegations contained in paragraph 33 of the Plaintiff’s Amended Complaint.

           COUNT 1 – CONSTITUTIONAL VIOLATIONS UNDER 42 U.S.C. § 1983

      Failure to Provide Medical Care (against the Defendants Unknown and Unidentified
           Harrison County Sheriff’s Deputies, Correctional Staff, and Medical Staff)

           34.   With regard to the allegations contained in paragraph 34 of the Plaintiff’s

 Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

 every answer to paragraphs 1 - 33 of the Plaintiff’s Amended Complaint as though fully set forth

 herein.

           35.   With regard to the allegations contained in paragraph 35 of the Plaintiff’s

 Amended Complaint, the Defendants admit they are/were acting under color of state law when

 they were employed by the Harrison County, Indiana, Sheriff’s Department and are without

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 contained in said paragraph.




                                                  8
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 9 of 18 PageID #: 360




           36.   The Defendants deny each and every allegation contained in paragraph 36 of the

 Plaintiff’s Amended Complaint.

           37.   The Defendants deny each and every allegation contained in paragraph 37 of the

 Plaintiff’s Amended Complaint.

           38.   The Defendants deny each and every allegation contained in paragraph 38 of the

 Plaintiff’s Amended Complaint.

           39. The Defendants deny each and every allegation contained in paragraph 39 of the

 Plaintiff’s Amended Complaint.

           40. The Defendants deny each and every allegation contained in paragraph 40 of the

 Plaintiff’s Amended Complaint.

           41.   The Defendants deny each and every allegation contained in paragraph 41 of the

 Plaintiff’s Amended Complaint.

           42.   The Defendants deny each and every allegation contained in paragraph 42 of the

 Plaintiff’s Amended Complaint.

                   Supervisory Liability, Policy-Maker Liability, Failure to Train
                              (against Defendant Rodney V. Seelye)

           43.   With regard to the allegations contained in paragraph 43 of the Plaintiff’s

 Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

 every answer to paragraphs 1 - 42 of the Plaintiff’s Amended Complaint as though fully set forth

 herein.

           44.   With regard to the allegations contained in paragraph 44 of the Plaintiff’s

 Amended Complaint, the Defendants admit Seelye had the statutory and common law duty to

 oversee the jail and to the extent any allegation contained in said paragraph of the Plaintiff’s

 Amended Complaint is inconsistent with the duties imposed by statute or law, they are denied.

                                                 9
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 10 of 18 PageID #: 361




         45.     With regard to the allegations contained in paragraph 45 of the Plaintiff’s

  Amended Complaint, the Defendants admit Seelye had a supervisory role over the deputies and

  officers that worked in the Harrison County Jail, deny Seelye encouraged and/or directly

  participated in the activities related to Draper, deny the Sheriff’s deputies or jail staff engaged in

  misconduct, and deny any allegation contained in said paragraph that is inconsistent with the

  foregoing or not specifically referenced herein.

         46.     The Defendants deny each and every allegation contained in paragraph 46 of the

  Plaintiff’s Amended Complaint.

         47.     The Defendants deny each and every allegation contained in paragraph 47 of the

  Plaintiff’s Amended Complaint.

        Municipal Liability (against Defendant Rodney V. Seelye in His Official Capacity)

         48.     With regard to the allegations contained in paragraph 48 of the Plaintiff’s

  Amended Complaint, the Defendants deny Seelye was directly responsible for Draper’s injuries,

  deny Seelye failed to adequately train or supervise officers, employees and contractors, deny

  Seelye failed to adequately and properly staff the jail, deny Seelye failed to provide the jail

  resources necessary to serve the needs of persons like Draper, deny Seelye failed to inculcate

  policies, customs and practices to prevent inmates from being mistreated, deny Draper was

  mistreated, and deny any allegation contained in said paragraph that is inconsistent with the

  foregoing or not specifically referenced herein.

         49.     With regard to the allegations contained in paragraph 49 of the Plaintiff’s

  Amended Complaint, the Defendants deny each and every allegation contained in said paragraph

  and subparagraphs (a.) through (g.) of paragraph 49 of the Plaintiff’s Amended Complaint.




                                                     10
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 11 of 18 PageID #: 362




            50.   The Defendants deny each and every allegation contained in paragraph 50 of the

  Plaintiff’s Amended Complaint.

                     Monell Liability, Policy-Maker Liability, Failure to Train
                    Against Defendant Advanced Correctional Healthcare, Inc.

            51.   With regard to the allegations contained in paragraph 51 of the Plaintiff’s

  Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

  every answer to paragraphs 1 - 50 of the Plaintiff’s Amended Complaint as though fully set forth

  herein.

            52.   With regard to the allegations contained in paragraph 52 of the Plaintiff’s

  Amended Complaint, the Defendants deny they were not adequately trained or supervised, deny

  the Jail was not adequately or properly staff, deny the Jail lacked the necessary resources to treat

  and care for its inmates, deny the Jail lack appropriate policies, procedures or customs and deny

  any remaining allegation contained in said paragraph.

            53.   The Defendants deny each and every allegation contained in paragraph 53 of the

  Plaintiff’s Amended Complaint.

            54.   The Defendants deny each and every allegation contained in paragraph 54 of the

  Plaintiff’s Amended Complaint.

            55.   The Defendants deny each and every allegation contained in paragraph 55 of the

  Plaintiff’s Amended Complaint.


            COUNT 2 – CONSTITUTIONAL VIOLATIONS UNDER 42 U.S.C. § 1983

  Use of Excessive Force (against the Defendants Unknown and Unidentified Harrison County
                   Sheriff’s Deputies, Correctional Staff, and Medical Staff)

            56.   With regard to the allegations contained in paragraph 56 of the Plaintiff’s

  Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

                                                  11
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 12 of 18 PageID #: 363




  every answer to paragraphs 1 - 55 of the Plaintiff’s Amended Complaint as though fully set forth

  herein.

            57.   The Defendants are without knowledge or information sufficient to form a belief

  as to the truth of the allegations contained in paragraph 57 of the Plaintiff’s Amended Complaint.

            58.   The Defendants deny each and every allegation contained in paragraph 58 of the

  Plaintiff’s Amended Complaint.

            59.   The Defendants deny each and every allegation contained in paragraph 59 of the

  Plaintiff’s Amended Complaint.

            60.   The Defendants deny each and every allegation contained in paragraph 60 of the

  Plaintiff’s Amended Complaint.

            61.   The Defendants deny each and every allegation contained in paragraph 61 of the

  Plaintiff’s Amended Complaint.

            62.   The Defendants deny each and every allegation contained in paragraph 62 of the

  Plaintiff’s Amended Complaint.

            63.   The Defendants deny each and every allegation contained in paragraph 63 of the

  Plaintiff’s Amended Complaint.

                   Supervisory Liability, Policy-Maker Liability, Failure to Train
                              (against Defendant Rodney V. Seelye)

            64.   With regard to the allegations contained in paragraph 64 of the Plaintiff’s

  Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

  every answer to paragraphs 1 - 63 of the Plaintiff’s Amended Complaint as though fully set forth

  herein.

            65.   With regard to the allegations contained in paragraph 65 of the Plaintiff’s

  Amended Complaint, the Defendants admit Seelye had the statutory and common law duty to

                                                  12
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 13 of 18 PageID #: 364




  oversee the jail and to the extent any allegation contained in said paragraph of the Plaintiff’s

  Amended Complaint is inconsistent with the duties imposed by statute or law, they are denied.

         66.     With regard to the allegations contained in paragraph 66 of the Plaintiff’s

  Amended Complaint, the Defendants admit Seelye had a supervisory role over the deputies and

  officers that worked in the Harrison County Jail, deny he encouraged and/or directly participated

  in the activities related to Draper, deny the Sheriff’s deputies or jail staff engaged in misconduct,

  and deny any allegation contained in said paragraph that is inconsistent with the foregoing or not

  specifically referenced herein.

         67..    The Defendants deny each and every allegation contained in paragraph 67 of the

  Plaintiff’s Amended Complaint.

         68.     The Defendants deny each and every allegation contained in paragraph 68 of the

  Plaintiff’s Amended Complaint.

        Municipal Liability (against Defendant Rodney V. Seelye in His Official Capacity)

         69.     With regard to the allegations contained in paragraph 69 of the Plaintiff’s

  Amended Complaint, the Defendants deny Seelye was directly responsible for Draper’s injuries,

  deny Seelye failed to adequately train or supervise officers, employees and contractors, deny

  Seelye failed to adequately and properly staff the jail, deny Seelye failed to provide the jail

  resources necessary to serve the needs of persons like Draper, deny Seelye failed to inculcate

  policies, customs and practices to prevent inmates from being mistreated, deny Draper was

  mistreated, and deny any allegation contained in said paragraph that is inconsistent with the

  foregoing or not specifically referenced herein.




                                                     13
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 14 of 18 PageID #: 365




            70.   With regard to the allegations contained in paragraph 70 of the Plaintiff’s

  Amended Complaint, the Defendants deny each and every allegation contained in said paragraph

  and subparagraphs (i.) through (m.) of paragraph 70 of the Plaintiff’s Amended Complaint.

            71.   The Defendants deny each and every allegation contained in paragraph 71 of the

  Plaintiff’s Amended Complaint.

             COUNT 3 – WRONGFUL DEATH UNDER INDIANA CODE § 34-23-1-1

            72.   With regard to the allegations contained in paragraph 72 of the Plaintiff’s

  Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

  every answer to paragraphs 1 - 71 of the Plaintiff’s Amended Complaint as though fully set forth

  herein.

            73.   The Defendants deny each and every allegation contained in paragraph 73 of the

  Plaintiff’s Amended Complaint.

            74.   The Defendants deny each and every allegation contained in paragraph 74 of the

  Plaintiff’s Amended Complaint.

            75.   The Defendants deny each and every allegation contained in paragraph 75 of the

  Plaintiff’s Amended Complaint.

            76.   The Defendants deny each and every allegation contained in paragraph 76 of the

  Plaintiff’s Amended Complaint.

            77.   The Defendants deny each and every allegation contained in paragraph 77 of the

  Plaintiff’s Amended Complaint.

            78.   The Defendants deny each and every allegation contained in paragraph 78 of the

  Plaintiff’s Amended Complaint.

                                           DAMAGES



                                                14
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 15 of 18 PageID #: 366




            79.    With regard to the allegations contained in paragraph 79 of the Plaintiff’s

  Amended Complaint, the Defendants re-allege and incorporate herein by reference each and

  every answer to paragraphs 1 - 78 of the Plaintiff’s Amended Complaint as though fully set forth

  herein.

            80.    The Defendants deny each and every allegation contained in paragraph 80 of the

  Plaintiff’s Amended Complaint.

            81.    The Defendants deny each and every allegation contained in paragraph 81 of the

  Plaintiff’s Amended Complaint.

            82.    The Defendants deny each and every allegation contained in paragraph 82 of the

  Plaintiff’s Amended Complaint.

            WHEREFORE, the Defendants, respectfully request the Plaintiff take nothing by way of

  her Complaint, for Judgment in their favor, for their costs expended in this action and for all

  other just and proper relief in the premises.



                                      AFFIRMATIVE DEFENSES

                                            FIRST DEFENSE

            The Plaintiff’s Amended Complaint against all Defendants fails to state a claim upon

  which relief can be granted against them thereby warranting the dismissal of the Complaint.

                                          SECOND DEFENSE

            The Defendants did not violate a clearly established right of the Plaintiff and therefore are

  entitled to qualified immunity on all constitutional claims in this matter.

                                            THIRD DEFENSE




                                                     15
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 16 of 18 PageID #: 367




          The Defendants allege the Plaintiff’s Decedent’s contributory fault bars the Plaintiff’s

  state law tort claims.

                                         FOURTH DEFENSE

          The Plaintiff may have failed to comply with the terms and conditions imposed by the

  Indiana Tort Claims Act, thereby serving as a complete bar to the Plaintiff’s claims.

                                           FIFTH DEFENSE

          The Defendants are immunized from the Plaintiff’s state law tort claims based on the

  immunities provided by the Indiana Tort Claims Act.

                                           SIXTH DEFENSE

          At all times relevant hereto, the Defendants acted reasonably and in good faith, without

  malice, and within the scope of their authority and their conduct toward the Plaintiff and

  Plaintiff’s decedent was not in any way willful or in reckless disregard of any constitutional,

  statutory or regulatory rights of the Plaintiff or Plaintiff’s decedent.

                                         SEVENTH DEFENSE

          To the extent the Defendants owed a legal duty to the Plaintiff or the Plaintiff’s decedent

  regarding the condition of the Plaintiff’s decedent’s confinement, Defendants reasonably

  provided or made available to the Plaintiff’s decedent such care, treatment, services and/or

  assistance required by law.

                                          EIGHTH DEFENSE

          The Defendants are protected by the Doctrines of Absolute, Sovereign, or Qualified

  Immunity.

                                 REQUEST FOR TRIAL BY JURY

          The Defendants, by counsel, hereby request a trial by jury on all issues so triable.



                                                    16
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 17 of 18 PageID #: 368




                                                      Respectfully submitted,

                                                      KIGHTLINGER & GRAY, LLP

                                              By:     s/ R. Jeffrey Lowe
                                                      R. Jeffrey Lowe, Attorney No. 21508-22
                                                      KIGHTLINGER & GRAY, LLP
                                                      Bonterra Building, Suite 200
                                                      3620 Blackiston Blvd.
                                                      New Albany, IN 47150
                                                      Phone: (812) 949-2300
                                                      Fax: (812) 949-8556
                                                      Email: jlowe@k-glaw.com
                                                      Counsel for Defendants,
                                                      Sheriff Nicholas Smith, Individually
                                                      and in his capacity as Harrison County Sheriff,
                                                      Rodney Seelye, individually and in his capacity
                                                      as Harrison County Sheriff, and
                                                      Harrison County Sheriff’s Department


                                 CERTIFICATE OF SERVICE

           I hereby certify that on the 17th day of April, 2020, a copy of the foregoing Answer to
  the Amended Complaint was filed electronically with the Court. Notice of this filing will be sent
  to the following parties by operation of the Court’s electronic filing system. Parties may access
  this filing through the Court’s system.

  Larry Wilder
  530 East Court Avenue
  Jeffersonville, IN 47130
  larrywilder@me.com
  Counsel for Plaintiff –
  Vicki Budd Personal Representative for
  Estate of Jerod Draper

  Zachary F. Stewart
  530 East Court Avenue
  Jeffersonville, IN 47130
  zach@zacharyfstewartlaw.com
  Counsel for Plaintiff –
  Vicki Budd Personal Representative for
  Estate of Jerod Draper

  Marc S. Sedwick
  Sedwick Law, P.C.
  229 W. Spring Street

                                                 17
Case 4:19-cv-00231-SEB-DML Document 55 Filed 04/17/20 Page 18 of 18 PageID #: 369




  New Albany, IN 47150
  msedwick@sedwicklaw.com
  Co-Counsel for Plaintiff,
  Vicki Budd Personal Rep for Estate of Jerod Draper

  Carol A. Dillon
  Jill E. Esenwein
  BLEEK DILLON CRANDALL P.C.
  8470 Allison Pointe Blvd. Suite 420
  Indianapolis, IN 46250-4365
  carol@bleekedilloncrandall.com
  jill@bleekedilloncrandall.com
  Counsel for Defendant,
  Advanced Correctional Healthcare, Inc.

                                                        s/R. Jeffrey Lowe
                                                        R. Jeffrey Lowe




  184155\60138524-1
                                                   18
